Citation Nr: 9914544	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-34 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

 Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to May 1971 
and from March 1976 to June 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a July 1997 remand, which requested that the 
veteran be provided a VA examination.  That development has 
been completed and this claim is again before the Board.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with migraine 
headaches.

2.  The evidence of record does not show that any current 
headache disorder is etiologically related to service, to any 
inservice headaches, or to any disease or injury incurred in 
or aggravated by service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had headaches during service; (2) 
whether he currently has headaches; and if so, (3) whether 
any current headaches are etiologically related to service, 
to any inservice headaches, or to any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of headaches 
while on active duty.

An October 1994 VA Persian Gulf Registry examination notes 
the veteran's complaints, and appears to diagnose headaches, 
and the examiner questions whether they are circulatory or 
due to a sinusitis.

An October 13, 1994, VA Persian Gulf Registry headache 
evaluation notes that the veteran had borderline 
hypertension.

A November 17, 1994, VA medical report notes that the veteran 
complained of headaches.

A January 1995 VA Magnetic Resonance Image of the Brain 
report was unremarkable.

A November 17, 1995, VA medical report notes that the veteran 
complained of headaches since a few years prior.  The 
examiner provided an impression of headaches.

A December 1995 VA neurological examination notes that the 
veteran complained of headaches.  He claimed to have had the 
problem with headaches only since being in Saudi Arabia.  The 
pain was posterior and traveled to the temporal area.  He 
thought that it was related to stress, as it happened more 
often in the evening.  There was a throbbing component.  It 
lasted only an hour with Tylenol.  There was no nausea, 
vomiting, or photophobia.  There was some photophobia 
associated with the headache.  He had them two times per 
week.  The examiner diagnosed tension headaches.

An August 1997 VA general medical examination notes that the 
veteran gave a history of chronic headaches.  His head was 
normocephalic and atraumatic.

An August 1997 VA miscellaneous neurological disorders 
examination notes that the veteran complained of headaches on 
the left side of his head, approximately twice per week.  
They lasted for a couple of hours, then resolved.  Sometimes 
they were quite severe, with pain anywhere from 4 out of 10 
to 8 out of 10.  He noted sonophobia and photophobia 
associated with the headaches, but no nausea or vomiting.  
The headache was sometimes throbbing and associated with 
scintillating lights in front of his eyes.  Tylenol would 
help him.  He stated that the headaches began somewhere in 
the 1970s although they were not as frequent, probably once 
every two weeks then.  He stated that over the years they had 
increased in frequency.  He denied any history of head 
injury.  There were no other focal neurological symptoms 
associated with the headaches.  There was no weakness or 
sensory loss.  The veteran had a history of Bell's palsy and 
tinnitus.  He also had bilateral carpal tunnel syndrome, 
hyperthyroidism, and degenerative joint disease of the spine 
and knees.  The examiner provided an assessment that the 
headaches by description in qualifying criteria, were 
migraine headaches.  The veteran noted an onset some time in 
the 1970s, but the examiner could find no direct report that 
the veteran complained of headaches while in active military 
service.  The examiner further opined that the condition of 
headaches was unrelated to any present diagnosis the veteran 
carried.

As there is no competent evidence showing that the veteran 
was diagnosed with headaches in service, and no competent 
evidence showing that any current headaches are related to 
service, or to any disease or injury incurred in or 
aggravated by service, the veteran's claim fails to show the 
required elements of a well grounded claim.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

The veteran has alleged that his headaches began in the 
1970s.  However, the Board notes that a claimant would not 
meet the burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. at 611 (1992).  The medical evidence 
of record does not show any evidence that the veteran's 
headaches began in service, are etiologically related to 
service, or are proximately due to or the result of any 
disease or injury incurred in or aggravated by service.

The Board notes that the evidence indicates that the veteran 
is a Persian Gulf veteran.  The regulations provide that 
service connection may be established for a disability due to 
an undiagnosed illness where a Persian Gulf veteran exhibits 
objective indications of chronic disability resulting for an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, such as headaches, provided that such 
disability became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
manifested to a compensable degree prior to January 1, 2002; 
and provided that by history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (1998).  The 
Board notes that the August 1997 VA examination found that 
the veteran's headaches met the criteria for a diagnosis of 
migraine headaches.  Therefore, as history and physical 
examination attribute the veteran's headaches to the 
diagnosis of migraine headaches, he may not establish service 
connection for the disability of headaches due to an 
undiagnosed illness, as that would require that his headaches 
not be attributed any clinical diagnosis.  Furthermore, the 
Board notes that a claim of entitlement to service connection 
for headaches, due to an undiagnosed illness, would also be 
not well grounded, as the veteran's headaches have been 
diagnosed as migraine headaches.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the July 1995 statement of the case, the September 1996 
supplemental statement of the case, the October 1997 
supplemental statement of the case, and in the above 
discussion.  Specifically, in order to establish service 
connection, the veteran must produce competent medical 
evidence showing headaches in service, or evidence providing 
a nexus or link between any current headaches and the 
veteran's service or any disease or injury incurred in or 
aggravated by service.

Although the RO in all decisions did not specifically state 
that it denied the veteran's claim on the basis that it was 
not well grounded, the Board concludes that this was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 
Vet.App 384 (1995) (en banc) (where a Board decision 
disallows a claim on the merits and the Court finds the claim 
to be not well grounded, the appropriate remedy is to affirm 
the Board's decision on the basis of nonprejudicial error).  
The Board, therefore, concludes that denying the appeal of 
the veteran's claim because the claim is not well grounded is 
not prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for headaches is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

